311 N.W.2d 496 (1981)
STATE of Minnesota, Respondent,
v.
Ka-Felling BEEKS, Appellant.
No. 51750.
Supreme Court of Minnesota.
October 30, 1981.
C. Paul Jones, Public Defender, Elizabeth B. Davies, Asst. Public Defender, Minneapolis, for appellant.
Warren Spannaus, Atty. Gen., St. Paul, Thomas L. Johnson, County Atty., Thomas A. Weist, Asst. County Atty., Minneapolis, for respondent.
Considered and decided by the court en banc without oral argument.
TODD, Justice.
Defendant was found guilty by a district court jury of two counts of criminal sexual conduct in the first degree, Minn.Stat. § 609.342(a) (1978), for sexually penetrating two four-year-old girls in a closet at the Minneapolis day care center where he worked as a teaching assistant. The trial court sentenced defendant to prison terms of 42 months for each offense, to be served consecutively. Defendant, who is apparently free on bail by order of the district court pending this appeal, contends (1) that the evidence was legally insufficient, (2) that the trial court erred in determining the victims were competent to testify, and (3) that the trial court erred in admitting evidence of the details of the statements the *497 victims made to their mothers and to police and also erred in failing to instruct the jury that the evidence of these statements was admitted only as corroboration. We affirm.
There is no merit to defendant's contention that the evidence was insufficient. The testimony of the two victims was positive and not impeached in any significant way, and it was corroborated in a number of ways.
Defense counsel did not object to the competency of the victims as witnesses and did not object to the admission of the evidence of the details of the statements which the victims made to their mothers and police. Nor did he request a limiting instruction. Defendant therefore is deemed to have forfeited his right to have these issues considered by this court on appeal. We note, however, that our reading of the record does not reveal any error. In general, as to the determination of competency of witnesses to testify, see 11 P. Thompson, Minnesota Practice, Evidence § 601.01 (1979). The leading Minnesota case dealing with admission of details of a complaint by the victim of a sex offense is State v. Hesse, 281 N.W.2d 491 (Minn.1979).
Affirmed.